DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/22 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (USPGPUB DOCUMENT: 2010/0225002, hereinafter Law) of record in view of Huang (USPGPUB DOCUMENT: 2012/0112324, hereinafter Huang) of record.


Re claim 17 Law discloses in Fig 1-5, see modified Fig 5 in office action, a method of forming an integrated chip, comprising:
forming a plurality of conductive interconnect layers(conductive layers in 201)[0026] within a dielectric structure(104/dielectric in 201)[0020,0026] formed over a first semiconductor substrate(bottom 101)[0020];
attaching a second semiconductor substrate(middle 101)[0020] to the dielectric structure(104/dielectric in 201)[0020,0026];
the second semiconductor substrate(middle 101)[0020] to form a first trench region (opening of left 403)[0030] defined by first sidewalls of the second semiconductor substrate(middle 101)[0020] extending in a first direction (top bottom) and to further form a second trench region(opening of right 403)[0030] defined by second sidewalls of the second semiconductor substrate(middle 101)[0020] (since opening of right 403 is a three-dimensional structure, it would be defined by second sidewalls); and
forming one or more conductive materials(left/right 403) within the first trench region (opening of left 403)[0030] and the second trench region(opening of right 403)[0030].

Law does not specifically teach etching the second semiconductor substrate; a second trench region(opening of right 403)[0030] extending in a second direction (left right) intersecting the first direction (top bottom), wherein the first sidewalls extend in opposite direction (top bottom) past one of the second sidewalls

Huang discloses in Fig 3, see modified Fig 3 in office action, a second trench region(opening of 310B) extending in a second direction (into the page) intersecting the first direction (top/bottom) (310B extends in both the top/bottom and into the page directions in Fig 3), wherein the first sidewalls (sidewalls of 310A) extend in opposite direction (left/right) past one of the second sidewalls (sidewalls of 310B)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Huang to the teachings of Law in order to form a patterned trench for through-wafer interconnect as taught by Huang [0010,0014] since it was held that the particular pattern of an element (It would have been reasonable to change the pattern of the through-wafer interconnect of Law and one of ordinary skill would expect it to have the same function as it is an through-wafer interconnect) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Law and Huang do not specifically teach etching the second semiconductor substrate

An etching process for etching the second semiconductor substrate would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

    PNG
    media_image1.png
    767
    584
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    239
    539
    media_image2.png
    Greyscale



Re claim 18 Law and Huang disclose the method of claim 17, wherein the first trench region(opening of 310a)[0064 of Huang] is vertically separated from the second trench region(opening of 310b)[0064 of Huang] by way of a vertical conductive connection(the vertical conductive bond between 310a and 310b may be interpreted as vertical conductive connection) disposed within the second semiconductor substrate(middle 101)[0020].

Re claim 19 Law and Huang disclose the method of claim 17, wherein the dielectric structure (320 of Huang) is formed along a first surface of the first semiconductor substrate (bottom 101)[0020 of Law]; and wherein the opposite directions (left/right) are parallel to the first surface (since second semiconductor substrate(middle 101)[0020 of Law] is formed on or across of bottom 101, it may be considered as formed along a first surface of the first semiconductor substrate)




Claim Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 20 would be allowable based on the following limitation: forming a vertical conductive connection in the second semiconductor substrate, wherein the one or more conductive materials within the first trench region contact a top of the vertical conductive connection and laterally extend past an outermost sidewall of the vertical conductive connection


Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.   Claim 21 would be allowable based on the following limitation:  wherein the opposing outermost sidewalls of the first conductive layer extend to an outermost surface of the second semiconductor substrate.


Allowable Subject Matter
Claims 1-8, 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming an integrated chip, comprising: wherein the first conductive layer has an upper surface that continuously and laterally extends past opposing outermost sidewalls of the second conductive layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 11-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming an integrated chip, comprising: wherein the second opening is defined by a first sidewall laterally extending in a first direction and a second sidewall laterally extending in the first direction, the first sidewall being longer than the second sidewall, the first sidewall and the second sidewall both vertically extending to a topmost surface of the second semiconductor substrate along a direction that is perpendicular to the topmost surface, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Response to Arguments
Upon further review the primary has determined the 103 rejections for claim 20 from the previous office action have been overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819